Third District Court of Appeal
                               State of Florida

                      Opinion filed September 7, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0866
                        Lower Tribunal No. 18-8930
                           ________________


     Homeowners Choice Property & Casualty Insurance
                      Company,
                                  Appellant,

                                     vs.

                 Patrick Fraser and Alice Jacobs,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Beatrice
Butchko, Judge.

     Cole, Scott & Kissane, P.A., and Mark D. Tinker (Tampa), for appellant.

     Mintz Truppman, P.A., and Timothy H. Crutchfield, for appellees.


Before SCALES, GORDO and BOKOR, JJ.

                          On Motion to Dismiss

     BOKOR, J.
      Homeowners Choice seeks review of a declaratory decree and related

order under Florida Rule of Appellate Procedure 9.110(k). However, the

decree and order on appeal resolve, at most, the declaratory judgment count

asserted by the insureds, but leave unresolved the insureds’ claims for fraud

in the inducement and breach of contract.       In reviewing the operative

complaint, the decree and order on appeal, the plain language of Rule

9.110(k), and the body of caselaw applying such rule, we conclude that we

lack jurisdiction to consider this premature, piecemeal appeal.

      To determine the appealability of a partial summary judgment order

disposing of less than the entire action, we first determine the scope of the

orders on appeal and apply Florida Rule of Appellate Procedure 9.110(k),

the relevant rule governing the appeal of nonfinal orders. The operative

complaint filed by the insureds against Homeowners Choice asserts three

counts: one for declaratory judgment, one for fraud in the inducement, and

one for breach of contract. All three counts rely on the same operative set

of facts.

      The decree Homeowners Choice seeks to appeal answers two

discrete questions in the affirmative: (1) that Homeowners Choice was

required to pay or deny the insureds’ claim within 90 days after Homeowners

Choice received notice of the claim pursuant to section 627.70131, Florida



                                     2
Statutes; and (2) that the failure of Homeowners Choice to pay or deny the

claim within 90 days constitutes a violation of Florida law and a breach of the

subject insurance contract.

      The plain language of Rule 9.110(k), entitled “Review of Partial Final

Judgments,” shows that this appeal isn’t ripe. The rule explains that “[a]

partial final judgment, other than one that disposes of an entire case as to

any party, is one that disposes of a separate and distinct cause of action that

is not interdependent with other pleaded claims.” Fla. R. App. P. 9.110(k)

(emphasis added). The decree and related order on appeal resolve only the

declaratory judgment count, leaving other related counts relying on the same

factual nexus unresolved. 1 The resolution of the pending breach of contract

claim would rely, at least in part, on the findings made in the decree and

order on appeal. See Libman v. Fla. Wellness & Rehab. Ctr., Inc., 260 So.

3d 515, 518 (Fla. 3d DCA 2018) (“It is well-established that ‘[p]iecemeal

appeals will not be permitted where claims are interrelated and involve the




1
  Arguably, the decree doesn’t resolve the entirety of the declaratory
judgment count, which contained numerous subcounts. We sidestep that
issue because even if the decree completely resolved the declaratory
judgment count, we nonetheless find the appeal premature based on the
other, interrelated legal claims for fraud in the inducement and breach of
contract.

                                      3
same transaction and the same parties remain in the suit.’”) (quoting S.L.T.

Warehouse Co. v. Webb, 304 So. 2d 97, 99 (Fla. 1974)).

      Our sister court devised a three-part test, applying Rule 9.110(k) to an

order on appeal:

          (1) Could the cause of action disposed of by the partial
          summary judgment be maintained independently of the other
          remaining causes of action? (2) Were one or more parties
          removed from the action when the partial summary judgment
          was entered? (3) Are the counts separately disposed of
          based on the same or different facts?

Universal Underwriters Ins. Co. v. Stathopoulos, 113 So. 3d 957, 959 (Fla.

2d DCA 2013) (citing Dahly v. Dep’t of Child. & Fam. Servs., 876 So. 2d

1245, 1248 (Fla. 2d DCA 2004)). Unsurprisingly, we come to the same

conclusion in applying these factors as we do in reading the plain language

of the statute. As to the first factor, the “cause of action” disposed of by the

“partial summary judgment” could not be maintained independently of the

other remaining causes of action. The legal and declaratory counts all rely

on the same operative facts and couldn’t be maintained independently of

each other. The decree noted that “[t]he remaining issues raised in Plaintiffs’

Amended Complaint remain pending before this court, including issues that

may be interrelated with the issues resolved by this Decree.” (emphasis

added). As to the second factor, we note that all claims are between the

same parties. The resolution of the declaratory judgment through the partial


                                       4
summary judgment order fails to extinguish all claims as they relate to any

one party. Finally, as to the third factor, we note that the factual underpinning

for the claim seeking declaratory relief overlaps extensively (if not entirely)

with the facts underlying the breach of contract claim, rendering the claims

interrelated.

      Accordingly, we dismiss the appeal as premature. See Koe v. Citizens

Prop. Ins. Corp., 225 So. 3d 983 (Fla. 3d DCA 2017) (dismissing appeal for

lack of jurisdiction where proposed orders failed to meet the requirements

for application of 9.110(k) in that interrelated claims remained pending before

the trial court); Geico Gen. Ins. Co. v. Pruitt, 122 So. 3d 484, 487 (Fla. 3d

DCA 2013) (dismissing appeal for lack of jurisdiction finding that partial

summary judgment orders were non-final and non-appealable because

related claims remain pending between the parties); Stathopoulos, 113 So.

3d at 959 (dismissing appeal where amended complaint reflects that the

three counts are based on the same facts and are intertwined and concluding

that allowing an appeal of the declaratory count would foster impermissible

piecemeal review); see also Mid-Continent Cas. Co. v. Flora-Tech

Plantscapes, Inc., 225 So. 3d 336, 338 (Fla. 3d DCA 2017) (dismissing

appeal for lack of jurisdiction where declaratory judgment on appeal failed to

otherwise contain the traditional words of finality); Ball v. Genesis



                                       5
Outsourcing Sols., LLC, 174 So. 3d 498, 499 (Fla. 3d DCA 2015) (explaining

that an order that merely grants a motion and does not contain language that

enters judgment is not a final order and that a notice of appeal from such

order is premature).

     Motion granted; appeal dismissed.




                                     6